Citation Nr: 1413226	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to December 2008. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for migraine headaches and assigned a noncompensable rating, effective December 9, 2008.  The Veteran filed a notice of disagreement as to the initial disability rating and the RO, in a March 2011 rating decision, granted a 10 percent disability rating, effective December 9, 2008.  However, this is not the maximum rating available to the Veteran and the Veteran has not expressed that she is satisfied with a 10 percent rating.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, the issue remains on appeal before the Board.   AB v. Brown, 6 Vet. App. 35, 38 (1993).      

FINDING OF FACT

The Veteran's migraine headaches have not shown to be productive of characteristic prostrating attacks occurring on an average once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a higher initial rating for migraine headaches, currently rated as 10 percent disabling, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In the instant case, VA informed the Veteran of his duty and VA's duty for obtaining evidence in a December 2008 letter.  As the Veteran appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  The appellate brief, dated December 2013, did not note any outstanding treatment not currently associated with the claims file.   

The Veteran was also provided a VA examination in connection with her claim in April 2009 and was also afforded a traumatic brain injury VA examination in June 2009, where she further discussed her headache symptoms.  In the Veteran's July 2010 statement, she contended that her symptoms were not adequately reported in the April 2009 examination.  The Veteran was afforded another VA examination in February 2011.  The Veteran's claims file was reviewed by the examiner and the examiner adequately described the severity and frequency of the Veteran's headaches.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the Veteran's representative, in May 2011, alleged that the Veteran's symptoms had worsened since the last VA examination, however, the representative's statement cited to a 2007 examination and did not note that the Veteran was afforded a VA examination just three months earlier.  Furthermore, the Veteran's VA treatment records indicated that the Veteran's migraines have decreased in frequency.  See VA treatment record, dated November 2009.  As such, further examination is not warranted.          
     
Accordingly, VA has satisfied its duties to assist and notify. 

Higher Initial Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine). The rating criteria in relevant part are as follows: a rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months; a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months; and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd Ed. 2012).    

The Veteran filed a claim for service connection for headaches in December 2008 and the Veteran was afforded a VA examination in April 2009.  The Veteran reported that prior to the military, she experienced headaches approximately one to two times per month and now her headaches occur once or twice per week, "but not all the time."  The examiner noted that the Veteran's headaches had no effect on her daily activities and that her headaches can last approximately one day.  The Veteran described impaired vision of the left eye while she had headaches but also stated that the headaches become "regular mild headaches" approximately 30 minutes after taking medication.  The examiner did not note that the Veteran had prostrating attacks. 

During a June 2009 VA examination for a traumatic brain injury, the Veteran reported that she had headaches one to two times per week and that her headaches can last approximately one to one and a half days.  The Veteran reported dizziness and difficulty concentrating while she has a headache and that she stops her daily activities until her headache resolves.  The examiner noted that the Veteran missed school "2 or 3 times secondary to the headaches in one semester" and that she cannot drive during a "severe" headache.  The examiner stated that the Veteran's headaches have prostrating symptoms.     

In July 2010, the Veteran stated that she experienced migraines approximately one to two times per week and that these migraines can last approximately one to two days.  She also described sensitivity to light and sound, nausea, dizziness, and trouble with her vision in the left eye.  She states that her headaches are prostrating as she cannot drive, walk, or leave her room. 

VA treatment records, dated September 2009 through February 2011, indicate that the frequency of the Veteran's headaches decreased.  She stated that her headaches occur up to two times per month.  She also stated that she only experienced "lightheadedness" during a headache and that she experienced occasional nausea and impaired vision of the left eye.  

In February 2011, the Veteran was afforded an additional VA examination.  The Veteran's claims file was reviewed by the examiner and the examiner stated that the Veteran experienced headaches on a variable basis, sometimes experiencing one headache per week and sometimes one headache "every one or two or three months."  The examiner noted that the Veteran's symptoms were "moderate" in intensity and that her headaches can last for a few hours.  The Veteran stated that she had to leave school once due to her headaches and she described sensitivity to light and sound and loss of vision of her left eye during a headache.      

As noted above, the RO granted service connection for migraines in September 2009 and assigned a noncompensable rating, effective December 2008.  In March 2011, the RO granted the Veteran a 10 percent rating for the entire appeal period, effective December 2008.   The Veteran now contends a disability rating in excess of 10 percent is warranted.  

Initially, the Board notes that the April 2009 and June 2009 VA examiners state that the Veteran experienced headaches once or twice per week.  Although the Board acknowledges the Veteran's lay statement and the June 2009 VA examiner's statement that the Veteran's headaches are prostrating, the June 2009 examination report and VA treatment records indicate that the Veteran's headaches range in severity.  The evidence of record does not indicate that the Veteran experienced prostrating symptoms every time she had a headache.  In fact, she associated her symptoms, such as problems with vision and driving, with more "severe" headaches.  See VA treatment records, dated September 2009.  Additionally, VA treatment records, dated November 2009, state that the frequency of the Veteran's headaches had decreased and the February 2011 VA examination report indicated that the Veteran's headaches now range from once per week to once every three months.  The February 2011 VA examination report also noted that the Veteran's headaches are "moderate" in intensity and that she "sometimes" experienced functional impairment.  Furthermore, the Veteran reported missing two or three days from school as a result of headaches, which the Board notes does not average one prostrating attack per month over several months.  In light of the foregoing, the Board finds that a disability rating for the Veteran's migraine headaches in excess of 10 percent is not warranted as the evidence of record has not demonstrated prostrating attacks occurring once per month over several months.    

Consideration has been given to assigning a staged rating; however, at no point during the period under review does the disability warrant more than the rating currently assigned.  See Hart, 21 Vet. App. 505.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the rating criteria for the Veteran's service-connected migraine headaches reasonably describe the Veteran's disability and symptomatology.  The evidence of record does not show that the Veteran's service-connected migraine headaches cause unusual factors, such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's migraine headaches and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has not alleged nor has the record indicated that she cannot maintain gainful employment as a result of her service-connected migraine headaches.    

In reaching the decision that a disability rating greater than 10 percent for the Veteran's migraine headaches is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for migraine headaches is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


